 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement is made and entered into effective as of
April 29, 2008 (the “Effective Date”), by and between Emageon Inc., a Delaware
corporation (the “Company”), and John W. Wilhoite, an individual resident of the
State of Alabama (the “Employee”), the terms and conditions of which are as
follows:
SECTION 1. EFFECTIVE DATE; POSITION; TERM OF EMPLOYMENT
     (a) The Company shall employ Employee as Chief Financial Officer (the
“Position”) during the term of his employment, subject to the terms and
conditions set forth in this Employment Agreement, and Employee hereby accepts
such employment.
     (b) Unless earlier terminated as provided herein, Employee’s employment
under this Employment Agreement shall be for a rolling, twelve (12) month term
(the “Term”) commencing on the Effective Date, and shall be deemed to
automatically, without further action by either the Company or Employee, extend
each day for an additional day, such that the remaining term of the Employment
Agreement shall continue to be twelve months; provided, however, that either
party may, by written notice to the other, cause this Employment Agreement to
cease to extend automatically and, upon such notice, the “Term” of this
Employment Agreement shall be the twelve months following the date of such
notice. If no such notice to cease to extend has been given and the Employee’s
employment is terminated by the Employee for Good Reason or by the Company
without Cause, for purposes of calculating the Severance Period as defined in
Section 5(c)(2) below, the remaining Term of this Employment Agreement shall be
deemed to be twelve months from the Employee’s Date of Termination.
SECTION 2. POSITION AND DUTIES AND RESPONSIBILITIES
     (a) Duties and Responsibilities. Employee’s duties and responsibilities
shall be those normally associated with the Position, plus any additional duties
and responsibilities that the Chief Executive Officer (“CEO”) of the Company
from time to time may assign orally or in writing to Employee. Employee shall
report to the CEO and shall have such powers as may be delegated to him by the
CEO. Employee shall undertake to perform all Employee’s duties and
responsibilities for the Company in good faith and on a full-time basis and
shall at all times act in the course of Employee’s employment under this
Employment Agreement in the best interest of the Company.
SECTION 3. COMPENSATION AND BENEFITS
     (a) Base Salary. Employee’s initial base salary shall be Two Hundred Ten
Thousand Dollars ($210,000) per year (“Base Salary”), which Base Salary shall be
payable in accordance with the Company’s standard payroll practices and policies
for executive officers and shall be subject to such withholdings as required by
law or as otherwise permissible under such practices or policies. The Base
Salary shall be subject to periodic increases (but not decreases) as determined
by the Company.
     (b) Annual Bonus and Other Incentive Compensation. During the Term,
Employee shall be eligible to receive an annual bonus based upon achieving
targeted financial objectives or

 



--------------------------------------------------------------------------------



 



other performance goals, in accordance with the annual bonus plan established by
the Compensation Committee (the “Committee”) of the Company’s Board of Directors
(the “Board”). Employee shall also be eligible to participate in such other
annual bonus and incentive compensation programs as the Board shall make
available to similarly situated officers.
     (c) Employee Benefit Plans. Employee shall be entitled to participate in
the equity compensation and employee benefit plans, programs and policies
(including health, life, disability, dental and retirement plans) maintained by
the Company that cover similarly-situated officers in accordance with the terms
and conditions of such plans, programs and policies as in effect from time to
time.
     (d) Vacation. Employee shall be paid time off for vacation in addition to
paid time off for illness, holidays and personal reasons in accordance with the
Company’s plans, policies and practices as in effect from time to time. Such
paid vacation shall be taken at such time or times so as not to materially and
adversely interfere with the business of the Company.
     (e) Business Expenses. Employee shall have the right to be promptly
reimbursed for Employee’s reasonable and appropriate business expenses which
Employee incurs in connection with the performance of Employee’s duties and
responsibilities under this Employment Agreement in accordance with the
Company’s expense reimbursement policies and procedures as in effect from time
to time.
SECTION 4. TERMINATION OF EMPLOYMENT
     (a) Death. Employee’s employment shall terminate automatically upon
Employee’s death.
     (b) Disability. The Company shall have the right to terminate Employee’s
employment on or after the date Employee incurs a Disability. The term
“Disability” as used in this Employment Agreement shall have the meaning
ascribed to such term in the Company’s long-term disability plan covering the
Employee, or in the absence of such plan, a meaning consistent with
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”).
The existence of a Disability shall be determined by the Compensation Committee
of the Board in good faith based upon the information provided to the Committee.
     (c) Termination by the Company. The Company may terminate Employee’s
employment at any time with or without Cause. The term “Cause” as used in this
Employment Agreement shall mean any of the following reasons:
     (1) Employee’s willful and continued breach of his duties after written
demand for performance has been made (other than any such failure resulting from
incapacity due to physical or mental illness, and specifically excluding any
failure by Employee, after reasonable efforts, to meet performance expectations
and any failure by Employee to follow directions or take any action that
Employee considers in good faith to be in violation of any applicable
professional or ethical rules or obligations);
     (2) Employee’s willfully engaging in illegal conduct or gross misconduct
that is demonstrably and materially injurious to the Company;

2



--------------------------------------------------------------------------------



 



     (3) Employee’s material breach of this Employment Agreement, any other
material agreement with the Company, or any Company policy, where such breach
proves to be demonstrably and materially injurious to the Company;
     (4) Employee’s breach of any of the covenants contained in Section 8 of
this Employment Agreement relating to confidentiality, non-solicitation or
non-competition; or
     (5) Employee’s conviction of a felony or a serious misdemeanor involving
moral turpitude, theft or dishonesty.
     With respect to paragraphs (1), (2) and (3) above, Employee shall not be
deemed to have been involuntarily terminated for Cause unless and until there
shall have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board (after reasonable notice to Employee and an
opportunity for him, together with his counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, Employee was guilty of
conduct set forth above in paragraphs (1), (2), or (3) and specifying the
particulars thereof in detail. For purposes of this Employment Agreement, no act
or failure to act by Employee shall be deemed to be “willful” unless done or
omitted to be done by Employee not in good faith and without reasonable belief
that Employee’s action or omission was in the best interests of the Company.
     (d) Termination by the Employee. The Employee shall have the right to
resign at any time, with or without Good Reason. The term “Good Reason” shall
mean the occurrence (without Employee’s express written consent) of any one of
the following acts by the Company, or failures by the Company to act, unless, in
the case of any act or failure to act described below, such act or failure to
act is corrected by the Company prior to the Date of Termination specified in
the notice of termination given in respect thereof:
     (1) a material reduction in (A) Employee’s duties or responsibilities, or
(B) Employee’s Base Salary or initial target bonus percentage; provided,
however, that the fact that Employee’s employment after a Change in Control (as
defined in Section 7(b) below) shall be with a non-publicly traded subsidiary of
an entity resulting from or surviving the Change in Control, if that is the
case, shall not of itself be deemed a material reduction in Employee’s duties or
responsibilities for purposes of this paragraph;
     (2) the relocation of Employee’s office from its location on the Effective
Date to a location more than 35 miles away; or
     (3) the Company’s material breach of any other provision of this Employment
Agreement.
     Employee’s right to terminate the Employee’s employment for Good Reason
shall not be affected by the Employee’s incapacity due to physical or mental
illness, except for a Disability as defined in Section 4(b) above. Employee’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.
     Any claim of Good Reason shall be communicated by the Employee to the
Company in writing within 90 days of the date of the event(s) giving rise to
Employee’s claim of Good

3



--------------------------------------------------------------------------------



 



Reason and shall specifically identify the factual details concerning such
event(s) giving rise to Employee’s claim of Good Reason under this Section 4(d).
The Company shall have an opportunity of at least 30 days to cure any claimed
event of Good Reason prior to the specified Date of Termination.
     (e) Expiration of Term. Employee’s employment shall automatically terminate
upon the expiration of the Term of this Employment Agreement.
     (f) Date of Termination. Employee’s Date of Termination shall be the
earliest to occur of (i) the date specified in the notice of termination (which,
unless otherwise required by this Employment Agreement, may be immediate) as the
date upon which Employee’s employment with the Company is to cease, (ii) the
date of Employee’s death, (iii) in the event of Employee’s Disability, the date
determined by the Board, or (iv) the last day of the Term of this Employment
Agreement. In the case of a termination by Employee for Good Reason, the Date of
Termination shall not be less than thirty (30) days nor more than sixty
(60) days from the date the notice of termination is given, unless the Company
specifies an earlier Date of Termination. In the case of a voluntary termination
by Employee without Good Reason, the Date of Termination shall not be less than
thirty (30) days from the date the notice of termination is given, unless the
Company specifies an earlier Date of Termination.
SECTION 5. OBLIGATIONS UPON TERMINATION
     (a) Termination for Death, Disability, Cause or Expiration of Term at
Employee’s Direction. If Employee’s employment terminates because of the
Employee’s death or Disability, if the Employee delivers written notice of his
desire to allow the Agreement to expire in accordance with Section 1(b) above,
or if the Company terminates the Employee’s employment for Cause, the Company’s
only obligation under this Employment Agreement shall be to pay Employee, or, if
Employee dies, Employee’s estate, any earned but unpaid Base Salary then in
effect under Section 3(a), through Employee’s Date of Termination; provided that
Employee shall have such rights under the Company’s benefit plans as are
provided in such plans.
     (b) Employee’s Voluntary Termination Without Good Reason. If the Employee
resigns his employment without Good Reason, the Company’s only obligation under
this Employment Agreement shall be to pay Employee any earned but unpaid Base
Salary then in effect under Section 3(a), through Employee’s Date of
Termination; provided that Employee shall have such rights under the Company’s
benefit plans as are provided in such plans.
     (c) Termination by Company Without Cause; Expiration of Term at Company’s
Direction; Termination by Employee for Good Reason. If the Company terminates
Employee’s employment other than for Cause, death or Disability, if Company
delivers written notice of its desire to allow the Agreement to expire in
accordance with Section 1(b) above, or if Employee resigns for Good Reason, the
Company shall (in lieu of any severance benefits under any Company severance
program) pay or provide to Employee compensation and benefits as follows:
     (1) Employee will continue to receive his Base Salary as then in effect
through his Date of Termination.

4



--------------------------------------------------------------------------------



 



     (2) Employee shall receive any earned but unpaid annual bonus, through
Employee’s Date of Termination. For purposes of this Section 5(c), an Employee’s
annual bonus shall be deemed to have been earned if such Employee is employed by
Company on the last day of Company’s fiscal year. The amount of any such annual
bonus shall be determined by the Compensation Committee of the Company’s Board
of Directors. Such amount shall be paid within thirty (30) days following the
date on which all annual bonuses are calculated and formally approved.
     (3) Employee shall receive, no later than 30 days after Employee’s Date of
Termination, a lump sum payment equal to (i) Employee’s monthly Base Salary plus
1/12 of Employee’s target annual bonus for the year in which Employee’s Date of
Termination occurs, calculated as if all target financial and other performance
goals were attained, multiplied by (ii) the number of months in the Severance
Period. The “Severance Period” shall be the 12-month period commencing on
Employee’s Date of Termination.
     The lump sum payment under this paragraph (3) shall not alter the amounts
Employee is entitled to receive under the benefit plans described in paragraph
(4) below. Benefits under such plans shall be determined as if Employee had
continued to receive his Base Salary over the applicable Severance Period rather
than in a lump sum.
     (4) Pursuant to COBRA, Employee may elect to continue the group health and
dental care coverage provided to Employee at his Date of Termination, including
any spousal or dependent coverage in effect on such Date of Termination. Subject
to the special payment rules for specified employees in subsection (7) below,
within 30 days after Employee’s Date of Termination, the Company will pay to
Employee an amount equal to the full monthly COBRA premium for the group health
and dental coverage Employee had in place on the Date of Termination less the
monthly cost Employee was paying for such coverages at the time of termination,
multiplied by the number of full or partial months during the Severance Period.
If the terms of any benefit plan referred to in this paragraph (4), or the laws
applicable to such plan do not permit continued participation by Employee, then
the Company will pay Employee within 30 days after his Date of Termination a
lump sum amount equal to the estimated costs of such coverage(s) for the
applicable Severance Period, as determined by the Company in good faith.
     (5) Employee will become fully vested in all stock options, stock
appreciation rights, restricted stock and restricted stock units held by the
Employee as of the Employee’s Date of Termination. To the extent necessary, this
Employment Agreement is hereby deemed an amendment of any such outstanding stock
option or other equity award.
     (6) Except as expressly provided herein, all other fringe benefits provided
to Employee as an active employee of the Company (e.g., long-term disability,
AD&D, etc.), shall cease on his Date of Termination (except to the extent
Employee has already qualified for benefits under any such program), provided
that any conversion or extension rights applicable to such benefits shall be
made available to Employee at his Date of Termination or when such coverages
otherwise cease.

5



--------------------------------------------------------------------------------



 



     (7) It is the intent of the Company that all payments payable to the
Employee pursuant to this Section 5 shall be exempt from Section 409A of the
Code as short-term deferrals. However, if, at the time of Employee’s Date of
Termination, Employee is a “specified employee” and if the Company reasonably
determines that any payment to Employee pursuant to this Employment Agreement is
not exempt as a short-term deferral and must be delayed for six-months to avoid
a violation of Section 409A(a)(2)(B) of the Code, such payment shall be paid on
the next business day following the six-month anniversary of the Employee’s Date
of Termination. For purposes of this Employment Agreement, whether Employee is a
“specified employee” shall be determined under the rules set forth in
Section 409A of the Code and the regulations and other guidance promulgated
thereunder, plus any policies and elections properly made by the Company in
accordance with such guidance.
     (d) Release of Claims. To be entitled to any of the compensation and
benefits described above in Section 5(c), the Employee shall sign a release of
claims in the form required by the Company. No payments shall be made under
Section 5(c) until such release has been properly executed and delivered to the
Company and until the expiration of the revocation period, if any, provided
under the release. If the release is not properly executed by the Employee and
delivered to the Company within the reasonable time periods specified in the
release, the Company’s obligations under Section 5(c) will terminate.
     (e) Full Settlement; No Obligation to Mitigate. The Company’s obligation to
make the payments provided for in this Employment Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against Employee or others. In no event shall Employee be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Employee under any of the provisions of this
Employment Agreement and, except as explicitly provided herein, such amounts
shall not be reduced whether or not Employee obtains other employment.
     (f) Club Dues and Other Benefits. Employee understands and acknowledges
that any Company paid club membership or due reimbursement program in which
Employee was a participant shall cease as of the Employee’s Date of Termination
and that Employee shall be required to return all Company-provided automobiles,
computer equipment, cell phones, and other Company assets of any kind in the
possession of Employee as a condition to receipt of any severance benefits
pursuant to this Section 5.
SECTION 6. CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.
     (a) Anything in this Employment Agreement to the contrary notwithstanding
and except as set forth below, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of Employee
(whether paid or payable or distributed or distributable pursuant to the terms
of this Employment Agreement or otherwise, but determined without regard to any
additional payments required under this Section 6) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) or any interest or penalties are incurred by
Employee with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter

6



--------------------------------------------------------------------------------



 



collectively referred to as the “Excise Tax”), then Employee shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Employee of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
     (b) Subject to the provisions of Section 6(c), all determinations required
to be made under this Section 6, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
used in arriving at such determination, shall be made by a certified public
accounting firm selected by Employee (other than the Company’s regular
accounting firm) and reasonably acceptable to the Company (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and Employee within 15 business days of the receipt of notice from Employee that
there has been a Payment, or such earlier time as is reasonably requested by the
Company. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Any Gross-Up Payment, as determined pursuant to this Section 6,
shall be paid by the Company to Employee within five days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and Employee. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 6(c) and Employee
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Employee.
     (c) Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment (or an additional Gross-Up Payment). Such
notification shall be given as soon as practicable but no later than ten
business days after Employee is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. Employee shall not pay such claim prior to the
expiration of the 30-day period following the date on which he gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies Employee in
writing prior to the expiration of such period that it desires to contest such
claim, Employee shall:
     (1) give the Company any information reasonably requested by the Company
relating to such claim,
     (2) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

7



--------------------------------------------------------------------------------



 



     (3) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (4) permit the Company to participate in any proceedings relating to such
claim;
     provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Employee harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 6(c), the Company shall control all proceedings taken in connection
with such contest (to the extent applicable to the Excise Tax and the Gross-Up
Payment) and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Employee to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Employee agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that
if the Company directs Employee to pay such claim and sue for a refund, the
Company shall, if permitted by law, advance the amount of such payment to
Employee, on an interest-free basis and shall indemnify and hold Employee
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Employee with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and Employee
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.
     (d) If, after the receipt by Employee of an amount advanced by the Company
pursuant to Section 6(c), Employee becomes entitled to receive any refund with
respect to such claim, Employee shall (subject to the Company’s complying with
the requirements of Section 6(c) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Employee of an amount advanced by
the Company pursuant to Section 6(c), a determination is made that Employee
shall not be entitled to any refund with respect to such claim and the Company
does not notify Employee in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.
SECTION 7. CHANGE IN CONTROL.
     (a) Vesting Upon Change in Control. Employee will become fully vested in
all stock options, stock appreciation rights, restricted stock and restricted
stock units held by the

8



--------------------------------------------------------------------------------



 



Employee as of the effective date of any Change in Control. To the extent
necessary, this Employment Agreement is hereby deemed an amendment of any such
outstanding stock option or other equity award.
     (b) Change in Control. For purposes of this Employment Agreement, a “Change
in Control” shall mean any of the following events:
     (1) individuals who, on the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of such Board, provided that any person becoming
a director after the Effective Date and whose election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to the
election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any “person”
(such term for purposes of this Section 7 being as defined in Section 3(a)(9) of
the Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Section 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director; or
     (2) any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of either (i) 50% or more of
the then-outstanding shares of common stock of the Company (“Company Common
Stock”) or (ii) securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this paragraph (2), the following acquisitions of
Company Common Stock or Company Voting Securities shall not constitute a Change
of Control: (A) an acquisition directly from the Company, (B) an acquisition by
the Company or a subsidiary of the Company, (C) an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
subsidiary of the Company, or (D) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in paragraph (3) below); or
     (3) the consummation of a recapitalization, reorganization, merger,
consolidation, statutory share exchange or similar form of transaction involving
the Company or a subsidiary of the Company (a “Reorganization”), or the sale or
other disposition of all or substantially all of the Company’s assets (a “Sale”)
or the acquisition of assets or stock of another entity (an “Acquisition”),
unless immediately following such Reorganization, Sale or Acquisition:
     (i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the outstanding Company Common Stock and
outstanding Company Voting Securities immediately prior to such Reorganization,
Sale or Acquisition beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote

9



--------------------------------------------------------------------------------



 



generally in the election of directors, as the case may be, of the entity
resulting from or surviving such Reorganization, Sale or Acquisition (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets or stock either
directly or through one or more subsidiary entities, the “Surviving Entity”) in
substantially the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and
     (ii) no person (other than (x) the Company or any subsidiary of the
Company, (y) the Surviving Entity or its ultimate parent entity, or (z) any
employee benefit plan (or related trust) sponsored or maintained by any of the
foregoing) is the beneficial owner, directly or indirectly, of 50% or more of
the total common stock or 50% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Surviving
Entity, and
     (iii) at least a majority of the members of the board of directors of the
Surviving Entity were Incumbent Directors at the time of the Board’s approval of
the execution of the initial agreement providing for such Reorganization, Sale
or Acquisition (any Reorganization, Sale or Acquisition which satisfies all of
the criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or
     (iv) approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
SECTION 8. COVENANTS BY EMPLOYEE.
     (a) General. Employee and the Company understand and agree that the purpose
of the provisions of this Section 8 is to protect legitimate business interests
of the Company, as more fully described below, and is not intended in an
unreasonable manner to impair or infringe upon Employee’s right to work or earn
a living after termination or expiration of this Employment Agreement. Employee
hereby acknowledges that Employee has received and will continue to receive good
and valuable consideration for the restrictions set forth in this Section 8 in
the form of the compensation and benefits provided for herein as well as other
consideration. Therefore, Employee shall be subject to the restrictions set
forth in this Section 8.
     (b) Definitions. The following capitalized terms used in this Section 8
shall have the meanings assigned to them below, which definitions shall apply to
both the singular and plural forms of such terms:
     (1) “Competitive Services” means the business of providing intelligent
visual medical systems, and providing enterprise-level information technology
solutions for the clinical analysis and management of digital medical images. A
“Company Competitor” is a Person that sells, licenses or otherwise offers
Competitive Services to its customers, clients or end users.

10



--------------------------------------------------------------------------------



 



     (2) “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.
     (3) “Principal or Representative” means a principal, owner, partner,
stockholder, joint venturer, investor, lender, member, trustee, director,
advisor, officer, manager, employee, agent, representative or consultant.
     (4) “Protected Customers” mean customers of the Company within the United
States or prospective customers of the Company within the United States that
have been actively solicited by the Company. After Employee’s Date of
Termination, Protected Customers shall include only those customers and
prospective customers of the Company with whom Employee had material contact
during his employment with the Company (with “material contact” meaning direct
personal contact or direct supervisory contact with other employees or personnel
of the Company who in turn had direct personal contact with the prospective
customers), or about whom Employee learned or had ready access to Confidential
Information, during the one year period immediately prior to the Date of
Termination of the Employee.
     (5) “Restricted Period” means the period of time beginning on the Effective
Date and ending on the date that is twelve months after Employee’s Date of
Termination.
     (c) The Company’s Property.
     (1) Upon the termination of Employee’s employment for any reason or, if
earlier, upon the Company’s request, Employee shall promptly return all
“Property” which had been entrusted or made available to Employee by the
Company.
     (2) The term “Property” means all records, files, memoranda, reports, price
lists, customer lists, drawings, plans, sketches, keys, codes, computer hardware
and software and other property of any kind or description prepared, used or
possessed by Employee during Employee’s employment by the Company and, if
applicable, any of its affiliates (and any duplicates of any such property)
together with any and all information, ideas, concepts, discoveries, and
inventions and the like conceived, made, developed or acquired at any time by
Employee individually or, with others during Employee’s employment which relate
to the Company business, products or services.
     (d) Trade Secrets.
     (1) Employee agrees that Employee will hold in a fiduciary capacity for the
benefit of the Company, and any of its affiliates, and will not directly or
indirectly use or disclose, any “Trade Secret” that Employee may have acquired
during the term of Employee’s employment by the Company or any of its affiliates
for so long as such information remains a Trade Secret.
     (2) The term “Trade Secret” means information, including, but not limited
to, technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
that (a) derives economic value, actual or

11



--------------------------------------------------------------------------------



 



potential, from not being generally known to, and not being generally readily
ascertainable by proper means by any other person who can obtain economic value
from its disclosure or use and (b) is the subject of reasonable efforts by the
Company and any of its affiliates to maintain its secrecy.
     (3) This Section 8(d) and Section 8(e) are intended to provide rights to
the Company which are in addition to, and not in lieu of, those rights the
Company has under the common law or applicable statutes for the protection of
Trade Secrets. Any provision under applicable trade secret law that provides the
Company with more liberal or generous protection of its Trade Secrets shall
prevail over any narrower protection afforded by this Agreement.
     (e) Confidential Information.
     (1) Employee, while employed under this Employment Agreement and thereafter
during the Restricted Period, shall hold in a fiduciary capacity for the benefit
of the Company and any of its affiliates, and shall not directly or indirectly
use or disclose, any “Confidential Information” that Employee may have acquired
(whether or not developed or compiled by Employee and whether or not Employee is
authorized to have access to such information) during the term of, and in the
course of, or as a result of Employee’s employment by the Company or any of its
affiliates. Notwithstanding anything to the contrary in this Agreement, the
foregoing durational limitation shall not apply to any Confidential Information
that constitutes a “Trade Secret” and Employee’s obligation to hold in
confidence and not use such Trade Secret Confidential Information shall continue
for as long as the information retains its status as a Trade Secret.
     (2) The term “Confidential Information” means any secret, confidential or
proprietary information possessed by the Company or any of its affiliates
relating to their business, including, without limitation, Trade Secrets,
customer lists, details of client or consultant contracts, current and
anticipated customer requirements, pricing policies, price lists, market
studies, business plans, operational methods, marketing plans or strategies,
legal advice and communications with the Company’s counsel, product development
techniques or flaws, computer software programs (including object code and
source code), data and documentation data, base technologies, systems,
structures and architectures, inventions and ideas, past current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, business acquisition plans and new personal
acquisition plans (not otherwise included in the definition of a Trade Secret
under this Employment Agreement) that has not become generally available to the
public by the act of one who has the right to disclose such information without
violating any right of the Company or any of its affiliates. Confidential
Information may include, but not be limited to, future business plans, licensing
strategies, advertising campaigns, information regarding customers, executives
and independent contractors and the terms and conditions of this Employment
Agreement.
     (f) Non-Solicitation of Employees. Employee (i) while employed under this
Employment Agreement shall not, either directly or indirectly, solicit or
attempt to induce any other officer, employee or independent contractor of the
Company or any of its affiliates to

12



--------------------------------------------------------------------------------



 



terminate his or her employment or other relationship with the Company or any of
its affiliates and shall not assist any other person or entity in such a
solicitation (regardless of whether any such officer, employee or independent
contractor would commit a breach of contract by terminating his or her
employment), and (ii) during that part of the Restricted Period following
Employee’s Date of Termination, shall not, either directly or indirectly,
solicit or attempt to induce any other officer, employee or independent
contractor of the Company or any of its affiliates with whom Employee had
contact, knowledge of, or association in the course of Employee’s employment
with the Company or any of its affiliates as the case may be, during the twelve
month period immediately preceding the beginning of the Restricted Period, to
terminate his or her employment or other relationship with the Company or any of
its affiliates and shall not assist any other person or entity in such a
solicitation (regardless of whether any such officer, employee or independent
contractor would commit a breach of contract by terminating his or her
employment).
     (g) Non-Solicitation of Customers. Employee understands and agrees that the
relationship between the Company and each of its “Protected Customers”
constitutes a valuable asset of the Company and may not be converted to
Employee’s own use and that any such actions by Employee would constitute a
material breach of this Employment Agreement as well as a breach of Employee’s
duties of loyalty to the Company as a senior executive officer. Accordingly,
Employee hereby agrees that, during the Restricted Period, Employee shall not,
without the prior written consent of the Company, directly or indirectly, on
Employee’s own behalf or as a Principal or Representative of any Person, solicit
or attempt to solicit a Protected Customer for the purpose of providing or
selling or having a Company Competitor provide Competitive Services to the
Protected Customer.
     (h) Non-Competition. During the Term and during the Restricted Period,
Employee shall not, without the Company’s express prior written consent,
directly or indirectly, on Employee’s own behalf or as a Principal or
Representative of any Person other than the Company or an affiliate of the
Company provide services to, invest in, lend funds to, advise, consult with,
represent, be employed by or contract with a Company Competitor where such
relationship involves substantial similarity to one or more material aspects of
Employee’s relationship with Company and where it could reasonably be concluded
that such relationship is adverse to the legitimate business interests of the
Company or Employee’s contractual commitments to and corporate duties of loyalty
to the Company (a “Competing Position”). After Employee’s Date of Termination,
the foregoing restrictions shall apply only to affiliations or relationships
with a Company Competitor whose primary business location is in the continental
United States. The parties acknowledge that the Company’s business extends
throughout and beyond the continental United States and that as a result of
Employee’s Position, Employee can be deemed to be providing services to the
Company and serving the Company throughout this entire geographic area. Nothing
in the foregoing covenants shall prevent or limit Employee from owning a passive
interest of not more than one percent (1%) of the equity of a Company Competitor
if the equity is listed and traded on the New York Stock Exchange or NASDAQ
provided that neither such ownership nor any contract or other right gives
Employee control of the entity in which Employee owns equity.
     (i) Non-Disparagement. The Employee agrees not to make false, misleading or
disparaging statements regarding the Company, its management (including
individual executives

13



--------------------------------------------------------------------------------



 



or managers) or practices, and agrees not to take any action that disrupts or
impairs the Company’s normal, ongoing business operations, or that harms the
Company’s reputation with its employees, customers, suppliers, or the public.
Employee understands that the foregoing provision does not apply on occasions
when Employee is subpoenaed or ordered by a court or other governmental
authority to testify or give evidence and must, of course, respond truthfully,
or to conduct otherwise protected by the Sarbanes-Oxley Act.
     (j) Reasonable and Continuing Obligations. Employee agrees that Employee’s
obligations under this Section 8 are obligations which will continue beyond the
date Employee’s employment terminates and that such obligations are reasonable
and necessary to protect the Company’s legitimate business interests. The
Company in addition shall have the right to take such other action as the
Company deems necessary or appropriate to compel compliance with the provisions
of this Section 8.
     (k) Remedy for Breach. Employee agrees that the remedies at law of the
Company for any actual or threatened breach by Employee of the covenants in this
Section 8 would be inadequate and that the Company shall be entitled to seek
specific performance of the covenants in this Section 8, including entry of an
ex-parte , temporary restraining order in state or federal court, preliminary
and permanent injunctive relief against activities in violation of this
Section 8, or both, or other appropriate judicial remedy, writ or order, in
addition to any damages and legal expenses which the Company may be legally
entitled to recover. Employee acknowledges and agrees that the covenants in this
Section 8 shall be construed as agreements independent of any other provision of
this or any other agreement between the Company and Employee, and that the
existence of any claim or cause of action by Employee against the Company,
whether predicated upon this Employment Agreement or any other agreement, shall
not constitute a defense to the enforcement by the Company of such covenants.
     (l) Severability of Covenants. Employee acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Employment Agreement shall be
considered and construed as separate and independent covenants. Should any part
or provision of any covenant be held invalid, void or unenforceable, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Employment Agreement. If any
portion of the foregoing provisions is found to be invalid or unenforceable
because its duration, the territory, the definition of activities or the
definition of information covered is considered to be invalid or unreasonable in
scope, the invalid or unreasonable term shall be redefined, or a new enforceable
term provided, such that the intent of the Company and Employee in agreeing to
the provisions of this Employment Agreement will not be impaired and the
provision in question shall be enforceable to the fullest extent of the
applicable laws.
     (m) Reformation. The parties hereunder agree that it is their intention
that the provisions of this Section 8 be enforced in accordance with their terms
to the maximum extent possible under applicable law. The parties further agree
that, in the event any tribunal of competent jurisdiction shall find that any
provision hereof is not enforceable in accordance with its terms, the tribunal
shall reform these covenants such that they shall be enforceable to the maximum
extent permissible at law.

14



--------------------------------------------------------------------------------



 



SECTION 9. MISCELLANEOUS
     (a) Non-Exclusivity of Rights. Nothing in this Employment Agreement shall
prevent or limit Employee’s continuing or future participation in any employee
benefit plan, program, policy or practice provided by the Company and for which
Employee may qualify, except as specifically provided herein. Amounts which are
vested benefits or which Employee is otherwise entitled to receive under any
employee benefit plan, policy, practice or program of the Company, its
subsidiaries or any of its affiliated companies at or subsequent to the Date of
Termination (other than severance benefits) shall be payable in accordance with
such plan, policy, practice or program except as explicitly modified by this
Employment Agreement.
     (b) Notices. Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail. Notices to the Company shall be
sent to: Emageon Inc., 1200 Corporate Drive, Suite 200, Birmingham, Alabama
35242. Attention: General Counsel. Notices and communications to Employee shall
be sent to the address Employee most recently provided to the Company.
     (c) No Waiver. No failure by either the Company or Employee at any time to
give notice of any breach by the other of, or to require compliance with, any
condition or provision of this Employment Agreement shall be deemed a waiver of
any provisions or conditions of this Employment Agreement.
     (d) Alabama Law. This Employment Agreement shall be governed by Alabama law
without reference to the choice of law principles thereof.
     (e) Assignment. This Employment Agreement shall be binding upon and inure
to the benefit of the Company and any successor to all or substantially all of
the business or assets of the Company. The Company may assign this Employment
Agreement to any affiliate or successor, and no such assignment shall be treated
as a termination of Employee’s employment under this Employment Agreement.
Employee’s rights and obligations under this Employment Agreement are personal
and shall not be assigned or transferred.
     (f) Other Agreements. This Employment Agreement supercedes, replaces and
merges any and all previous agreements and understandings regarding all the
terms and conditions of Employee’s employment relationship with the Company, and
this Employment Agreement constitutes the entire agreement between the Company
and Employee with respect to such terms and conditions.
     (g) Amendment. No amendment to this Employment Agreement shall be effective
unless it is in writing and signed by the Company and by Employee.
     (h) Invalidity. If any part of this Employment Agreement is held by a court
of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Employment Agreement.

15



--------------------------------------------------------------------------------



 



     (i) Disputes; Indemnification.
     (1) Disputes — All claims by Employee for compensation and benefits under
this Employment Agreement shall be in writing and shall be directed to and be
determined by the CEO. Any denial by the CEO of a claim for benefits under this
Employment Agreement shall be provided in writing to Employee within 30 days of
such decision and shall set forth the specific reasons for the denial and the
specific provisions of this Employment Agreement relied upon. To the extent
permitted by applicable law, any further dispute or controversy arising under or
in connection with this Employment Agreement shall be settled exclusively by
arbitration in Birmingham, Alabama, in accordance with the commercial
arbitration rules of the American Arbitration Association then in effect.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.
     (2) Legal Fees. If Employee terminates his employment for Good Reason or if
the Company involuntarily terminates Employee without Cause, then, in the event
Employee incurs legal fees and other expenses in seeking to obtain or to enforce
any rights or benefits provided by this Employment Agreement and is successful,
in whole or in any significant part, in obtaining or enforcing any such rights
or benefits through settlement, mediation, arbitration or otherwise, the Company
shall promptly pay Employee’s reasonable legal fees and expenses and related
costs incurred in enforcing this Employment Agreement including, without
limitation, attorneys fees and expenses, experts fees and expenses,
investigative fees, and travel expenses. Except to the extent provided in the
preceding sentence, each party shall pay its own legal fees and other expenses
associated with any dispute under this Employment Agreement.
     (3) Indemnification. During the Term of this Employment Agreement and after
Employee’s termination, the Company shall indemnify Employee and hold Employee
harmless from and against any claim, loss or cause of action arising from or out
of Employee’s performance as an officer, director or employee of the Company or
any of its subsidiaries or other affiliates or in any other capacity, including
any fiduciary capacity, in which Employee serves at the Company’s request, in
each case to the maximum extent permitted by law and under the Company’s
Articles of Incorporation and By-Laws (the “Governing Documents”), provided that
in no event shall the protection afforded to Employee hereunder be less than
that afforded under the Governing Documents as in effect on the date of this
Employment Agreement except for changes mandated by law.
     IN WITNESS WHEREOF, the Company and Employee have executed this Employment
Agreement as of the date first above written to be effective on the Effective
Date.

                  EMAGEON INC.       EMPLOYEE:  
 
               
By:
   /s/ Charles A. Jett, Jr.        /s/ John W. Wilhoite    
 
 
 
Charles A. Jett, Jr.      
 
John W. Wilhoite    
Its:
  Chief Executive Officer            

16